ROBERT L. BLAND, JUDGE.
Upon the facts disclosed in the record of this case, prepared by the state road commission, and filed with the clerk of this court on March 20, 1945, the head of the state agency concerned concurs in the claim asserted by claimant for the sum of $30.60, and an assistant attorney general approves the claim as one for which, within the meaning of the court act, an appropriation should be made by the Legislature. From these facts it appears that on December 26, 1943, claimant’s automobile was parked diagonally across a state controlled road in Wetzel county, West Virginia, about eleven o’clock in the morning. The rear end of the vehicle was in a ditch, while the front was toward the center of the road. The driver of *93state road commission truck P-30-70 entered a sharp turn on the brow of a hill when his truck began to slide. As the vehicle swung around claimant’s car its rear end collided with claimant’s machine causing damage thereto. This damage is fixed at $30.60. Respondent says that the accident was the fault of the state. It is shown that claimant is entitled to be compensated.
An award is, therefore, made in favor of claimant, Lui Pappalardo, for thirty dollars and sixty cents ($30.60).